AGREEMENT AND PLAN OF MERGER







by and among




Advanced Green Materials, Inc.




AGM Acquisition Corp.




and







Ubrandit.com













Dated February 8, 2007














AGREEMENT AND PLAN OF MERGER




Agreement and Plan of Merger dated as of February 8, 2007 (the “Agreement”) by
and among Ubrandit.com, a corporation formed under the laws of the State of
Nevada (“Ubrandit”), AGM Acquisition Corp., a corporation newly formed under the
laws of the State of Nevada and a wholly owned subsidiary of Ubrandit (the
“Merger Sub”), Advanced Green Materials, Inc., a corporation formed under the
laws of the State of Nevada (“AGM ”), and the Ming Liu, the majority shareholder
of Ubrandit (“ Principal Shareholder”).  Each of Ubrandit, the Merger Sub, AGM
and the Principal Shareholder is referred to herein individually as a “Party”
and all are referred collectively as the “Parties.”




PREAMBLE




WHEREAS, Ubrandit and AGM have determined that a business combination between
them is advisable and in the best interests of their respective companies and
stockholders, and presents an opportunity for their respective companies to
achieve long-term strategic and financial benefits;




WHEREAS, Ubrandit has proposed to acquire AGM pursuant to a merger transaction
whereby, pursuant to the terms and subject to the conditions of this Agreement,
AGM shall become a wholly owned subsidiary of Ubrandit through the merger of AGM
with and into the Merger Sub (the “Merger”); and




WHEREAS, in the Merger all issued and outstanding shares of capital stock of AGM
held by the stockholders of AGM (the “AGM Stockholders”) shall be cancelled and
converted into the right to receive 272,250 shares of Series A Convertible
Preferred Stock of Ubrandit, $0.001 par value per share, which Shares shall
represent 98% of the voting power of the issued and outstanding capital stock of
Ubrandit after the merger (the “Merger Shares”).




NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties, intending to be
legally bound, hereby agree as follows:




CERTAIN DEFINITIONS




As used in this Agreement, the following terms shall have the meanings set forth
below:




“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Merger, the Parties and/or their respective subsidiaries.




“Knowledge” means, in the case of a corporation, a particular fact or other
matter of which its President is actually aware or which a prudent individual
could be expected to discover or otherwise become aware of in the course of
conducting a reasonable review or investigation of the corporation and its
business and affairs.  




“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.











2




“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.




“NRS” means the Nevada Revised Statutes.




“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.




“Surviving Entity” shall mean AGM as the surviving entity in the Merger as
provided in Section 1.03.




“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:




(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and




(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and




(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.




“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.







ARTICLE I

THE MERGER




SECTION 1.01

THE MERGER.




Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the  NRS, at the Effective Time (as hereinafter defined), all
AGM Shares (as hereinafter defined) shall be cancelled and converted into the
right to receive the Merger Shares.  In connection therewith, the following
terms shall apply:




(a)

Filing of COD.  Prior to the Closing, Ubrandit shall file with the Secretary of
State of Nevada a Certificate of Designation of Series A Convertible Preferred
Stock (the “Series A Convertible Shares”) in the form annexed hereto as Appendix
A.




(b)

Exchange Agent.   Robert Brantl, counsel for Ubrandit, shall act as the exchange
agent (the “Exchange Agent”) for the purpose of exchanging AGM Shares for the
Merger Shares.   At or prior to the Closing, Ubrandit shall deliver to the
Exchange Agent the Merger Shares.











3




(c)

Conversion of Securities.  




(i)

Conversion of AGM Securities.  At the Effective Time, by virtue of the Merger
and without any action on the part of Ubrandit, AGM or the Merger Sub, or the
holders of any of their respective securities:




(A)

Each of the issued and outstanding shares of common stock of AGM (the “AGM
Shares”) immediately prior to the Effective Time shall be converted into and
represent the right to receive, and shall be exchangeable for, one (1) Series A
Preferred Share of Ubrandit.




(B)

All AGM Shares shall no longer be outstanding and shall automatically be
canceled and retired and shall cease to exist, and each holder of a certificate
representing any such shares shall cease to have any rights with respect
thereto, except the right to receive the Merger Shares to be issued pursuant to
this Section 1.01(c)(i) upon the surrender of such certificate in accordance
with Section 1.07, without interest.    




(C)

The Merger Shares shall represent 98% of the voting power of the outstanding
capital stock of Ubrandit, at the Effective Time after giving effect to the
Merger.  




(ii)

Conversion of Merger Sub Stock.  At the Effective Time, by virtue of the Merger
and without any action on the part of AGM, Ubrandit, the Merger Sub, or the
holders of any of their respective securities, each share of capital stock of
Merger Sub outstanding immediately prior to the Effective Time shall be
converted into one share of the common stock of the Surviving Entity and the
shares of common stock of the Surviving Entity so issued in such conversion
shall constitute the only outstanding shares of capital stock of the Surviving
Entity and the Surviving Entity shall be a wholly owned subsidiary of Ubrandit.
 




(d)

Exemption from Registration.  The Parties intend that the issuance of the Merger
Shares to the AGM Stockholders shall be exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) of the Securities
Act and the rules and regulations promulgated thereunder.




SECTION 1.02

CLOSING.




The closing of the Merger (the “Closing”) will take place at the offices of
Sino-American Capital Group, LLC, 41-40 Union Street, Suite 6J, Flushing, NY
 within one (1) business day following the satisfaction or waiver of the
conditions precedent set forth in Article V or at such other date as Ubrandit
and AGM shall agree (the “Closing Date”), but in any event no later than
February 12, 2007 unless extended by a written agreement of Ubrandit and AGM.




SECTION 1.03

MERGER; EFFECTIVE TIME.




At the Effective Time and subject to and upon the terms and conditions of this
Agreement, Merger Sub shall, and Ubrandit shall cause Merger Sub to, merge with
and into AGM in accordance with the provisions of the NRS, the separate
corporate existence of Merger Sub shall cease and AGM shall continue as the
Surviving Entity.  The Effective Time shall occur upon the filing with the
Secretary of State of the State of Nevada of a Certificate of Merger (the
“Certificate of Merger”) executed in accordance with the applicable provisions
of the NRS (the “Effective Time”).  The date on which the Effective Time occurs
is referred to as the “Effective Date.”  Provided that this Agreement has not
been terminated pursuant to Article VI, the Parties will cause the Certificate
of Merger to be filed as soon as practicable after the Closing.











4




SECTION 1.04

EFFECT OF THE MERGER.




The Merger shall have the effect set forth in Section 92A.250 of the NRS.
 Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, all the properties, rights, privileges, powers and franchises of
AGM and Merger Sub shall vest in the Surviving Entity, and all debts,
liabilities and duties of AGM and Merger Sub shall become the debts, liabilities
and duties of the Surviving Entity.




SECTION 1.05

CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS AND OFFICERS.




Pursuant to the Merger:




(a)

The Articles of Incorporation and Bylaws of AGM as in effect immediately prior
to the Effective Time shall be the Articles of Incorporation and Bylaws of the
Surviving Entity immediately following the Merger.  




(b)

The directors and officers of AGM immediately prior to the Merger shall be the
directors and officers of the Surviving Entity subsequent to the Merger.




SECTION 1.06

 

RESTRICTIONS ON RESALE




(a)

The Merger Shares.  The Merger Shares will not be registered under the
Securities Act, or the securities laws of any state, and cannot be transferred,
hypothecated, sold or otherwise disposed of until:  (i) a registration statement
with respect to such securities is declared effective under the Securities Act,
or (ii) Ubrandit receives an opinion of counsel for the stockholders, reasonably
satisfactory to counsel for Ubrandit, that an exemption from the registration
requirements of the Securities Act is available.




The certificates representing the Merger Shares which are being issued to the
AGM Stockholders shall contain a legend substantially as follows:




“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR

UBRANDIT.COM RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR UBRANDIT.COM THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.”




SECTION 1.07

EXCHANGE OF CERTIFICATES.




(a)

Exchange of Certificates.  After the Effective Time, the AGM Stockholders shall
be required to surrender all their AGM Shares to the Exchange Agent, and the AGM
Stockholders shall be entitled upon such surrender to receive in exchange
therefor certificates representing the proportionate number of Merger Shares
into which the AGM Shares theretofore represented by the certificates so
surrendered shall have been exchanged pursuant to this Agreement.  Until so
surrendered, each outstanding certificate that, prior to the Effective Time,
represented AGM Shares shall be deemed for all corporate purposes, subject to
the further provisions of this Article I, to evidence the ownership of the
number of Merger Shares for which such AGM Shares have been so exchanged.  No
dividend payable to








5




holders of Merger Shares of record as of any date subsequent to the Effective
Time shall be paid to the owner of any certificate which, prior to the Effective
Time, represented AGM Shares, until such certificate or certificates
representing all the relevant AGM Shares, together with a stock transfer form,
are surrendered as provided in this Article I or pursuant to letters of
transmittal or other instructions with respect to lost certificates provided by
the Exchange Agent.




(b)

Full Satisfaction of Rights.  All Merger Shares for which the AGM Shares shall
have been exchanged pursuant to this Article I shall be deemed to have been
issued in full satisfaction of all rights pertaining to the AGM Shares.




(c)

Exchange of Certificates.  All certificates representing AGM Shares converted
into the right to receive Merger Shares pursuant to this Article I shall be
furnished to Ubrandit subsequent to delivery thereof to the Exchange Agent
pursuant to this Agreement.




(d)

Closing of Transfer Books.  On the Effective Date, the stock transfer book of
AGM shall be deemed to be closed and no transfer of AGM Shares shall thereafter
be recorded thereon.







ARTICLE II

REPRESENTATIONS AND WARRANTIES OF UBRANDIT

AND THE PRINCIPAL SHAREHOLDER




Ubrandit and the Principal Shareholder, and, where applicable, the Merger Sub,
hereby jointly and severally represent and warrant to AGM, as of the date of
this Agreement and as of the Effective Time, as follows:




SECTION 2.01

ORGANIZATION, STANDING AND POWER.




Ubrandit is a company duly incorporated, validly existing and in good standing
under the laws of the State of Nevada and has corporate power and authority to
conduct its business as presently conducted by it and to enter into and perform
this Agreement and to carry out the transactions contemplated by this Agreement.
 Merger Sub is a company duly incorporated, validly existing and in good
standing under the laws of the State of Nevada and has corporate power and
authority to enter into and perform this Agreement and to carry out the
transactions contemplated by this Agreement.  Ubrandit has not engaged in any
business activities since January, 2002 other than negotiation of potential
acquisitions, and has no property or assets.  Other than its ownership of the
Merger Sub, Ubrandit does not have an ownership interest in any Person.  Merger
Sub is a recently formed corporation and prior to the date hereof and through
the Effective Date, Merger Sub has not and shall not conduct any operating
business, become a party to any agreements, or incur any liabilities or
obligations.




SECTION 2.02

 CAPITALIZATION.




(a)

There are 120,000,000 shares of capital stock of Ubrandit authorized, consisting
of 100,000,000 shares of common stock, $0.001 par value per share (the “Ubrandit
Common Shares”) and 20,000,000 shares of preferred stock, $0.001 per share
(“Ubrandit Preferred Shares”).   As of the date of this Agreement, there are
69,092,790 Ubrandit Common Shares issued and outstanding.




(b)

The Principal Shareholder owns of record and beneficially 50,000,000 Ubrandit
Common Shares.  No Ubrandit Common Shares or Ubrandit Preferred Shares have been
reserved for issuance to any Person, and there are no other outstanding rights,
warrants, options or agreements for the purchase or exchange of Ubrandit Common
or Preferred Shares except as provided in this Agreement.








6







(c)

All outstanding Ubrandit Common Shares are validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other Applicable Law.
 The Merger Shares issuable to the AGM Stockholders will, when issued pursuant
to this Agreement, be duly and validly authorized and issued, fully paid and
non-assessable.




SECTION 2.03

AUTHORITY FOR AGREEMENT.




The execution, delivery, and performance of this Agreement by each of Ubrandit
and Merger Sub has been duly authorized by all necessary corporate and
shareholder action, and this Agreement, upon its execution by the Parties, will
constitute the valid and binding obligation of each of Ubrandit and Merger Sub
enforceable against each of them in accordance with and subject to its terms,
except as enforceability may be affected by bankruptcy, insolvency or other laws
of general application affecting the enforcement of creditors' rights.  The
execution and consummation of the transactions contemplated by this Agreement
and compliance with its provisions by Ubrandit and Merger Sub will not violate
any provision of Applicable Law and will not conflict with or result in any
breach of any of the terms, conditions, or provisions of, or constitute a
default under, Ubrandit's Articles of Incorporation, Merger Sub’s Articles of
Incorporation, or either of their Bylaws, in each case as amended, or, in any
material respect, any indenture, lease, loan agreement or other agreement or
instrument to which Ubrandit is a party or by which it or any of its properties
are bound, or any decree, judgment, order, statute, rule or regulation
applicable to Ubrandit or Merger Sub.   




SECTION 2.04

ABSENCE OF CERTAIN CHANGES OR EVENTS.  




Since the filing of Ubrandit’s most recent annual report on September 30, 2006:




(a)

there has not been any Material Adverse Change in the business, operations,
properties, assets, or condition of Ubrandit;




(b)

Ubrandit has not (i) amended its Articles of Incorporation;  (ii) declared or
made, or agreed to declare or make, any payment of dividends or distributions of
any assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any outstanding capital stock; (iii) made any
material change in its management or method of operation or accounting, other
than the change in control described in the Current Report filed with the
Securities and Exchange Commission (“SEC”) on November 7, 2006; (iv) entered
into any material transaction; or (v) made any accrual or arrangement for
payment of bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer or employee.




SECTION 2.05

GOVERNMENTAL AND THIRD PARTY CONSENTS




No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with Ubrandit or Merger Sub, is required by or with respect to
Ubrandit or Merger Sub in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, except
for such consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under (i) applicable securities
laws, or (ii) the NRS.




















7




SECTION 2.06

LITIGATION




There is no action, suit, investigation, audit or proceeding pending against, or
to the Knowledge of Ubrandit or the Principal Shareholder, threatened against or
affecting, Ubrandit or any of its assets or properties before any court or
arbitrator or any governmental body, agency or official.




SECTION 2.07

INTERESTED PARTY TRANSACTIONS




Ubrandit is not indebted to any officer or director of Ubrandit, and no such
person is indebted to Ubrandit.




SECTION 2.08

COMPLIANCE WITH APPLICABLE LAWS.




To the Knowledge of Ubrandit and the Principal Shareholder, the business of each
of Ubrandit and Merger Sub has not been, and is not being, conducted in
violation of any Applicable Law.




SECTION 2.09

TAX RETURNS AND PAYMENT




Ubrandit has duly and timely filed all material Tax Returns required to be filed
by it and has duly and timely paid all Taxes shown thereon to be due.  Except as
disclosed in the reports filed from time to time with the SEC, there is no
material claim for Taxes that is a Lien against the property of Ubrandit other
than Liens for Taxes not yet due and payable, none of which is material.
 Ubrandit has not received written notification of any audit of any Tax Return
of Ubrandit being conducted or pending by a Tax authority where an adverse
determination could have a Material Adverse Effect on Ubrandit, no extension or
waiver of the statute of limitations on the assessment of any Taxes has been
granted by Ubrandit which is currently in effect, and Ubrandit is not a party to
any agreement, contract or arrangement with any Tax authority or otherwise,
which may result in the payment of any material amount.

 

SECTION 2.10

UBRANDIT PUBLIC FILINGS




Ubrandit is a fully compliant reporting company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and all Ubrandit public filings
required under the Exchange Act have been made.  All public filings by Ubrandit
under the Exchange Act are true, correct and complete in all material respects,
are not misleading and do not omit to state any material fact which is necessary
to make the statements contained in such public filings not misleading in any
material respect.  To the Knowledge of Ubrandit and the Principal Shareholder,
Ubrandit has not been threatened or is not subject to removal of its common
stock from the OTC Bulletin Board.   




SECTION 2.11

 

UBRANDIT AGREEMENTS




Ubrandit is not a party to any material agreements.




SECTION 2.12

FINDERS’ FEES




Ubrandit has not incurred, nor will it incur, directly or indirectly, any
liability for brokers’ or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.











8




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF AGM




AGM hereby represents and warrants to Ubrandit, Merger Sub and the Principal
Shareholder, as of the date of this Agreement and as of the Effective Time
(except as otherwise indicated), as follows:




SECTION 3.01

ORGANIZATION, STANDING AND POWER.




AGM is a privately held corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, and has full corporate
power and authority to conduct its business as presently conducted by it and to
enter into and perform this Agreement and to carry out the transactions
contemplated by this Agreement.    The copy of the Articles of Incorporation of
AGM previously delivered to Ubrandit is true and complete as of the date hereof.
 AGM is a recently formed corporation, which as of the date hereof has conducted
no business activities other than to acquire the shares of Harbin ChangFangYuan
Hi-Tech Environment-Friendly Industry Co., Ltd., a corporation organized under
the laws of the People’s Republic of China (“ChangFangYuan”).  Except for
ChangFangYuan, AGM does not own any Person.




SECTION 3.02

CAPITALIZATION.




There are 1,000,000 shares of AGM capital stock authorized, consisting of
1,000,000 shares of common stock with $.001 par value (the “AGM Common Shares”).
 As of the date of this Agreement, there were 272,250 issued and outstanding AGM
Common Shares.  No AGM Common Shares have been reserved for issuance to any
Person, and there are no outstanding rights, warrants, options or agreements for
the purchase of AGM Common Shares.   No Person is entitled to any rights with
respect to the conversion, exchange or delivery of the AGM Common Shares.  All
of the outstanding Common Shares of ChangFangYuan have been duly authorized and
validly issued and are fully paid and non-assessable and were not issued in
violation of any preemptive rights or any Applicable Law.  The AGM Common Shares
have been issued in compliance with Applicable Law.




SECTION 3.03

OWNERSHIP OF SHARES.




AGM owns all of the registered capital of ChangFangYuan, free and clear of all
Liens, encumbrances and restrictions whatsoever, except for restrictions imposed
by Applicable Law.  With respect to ChangFangYuan, there are no issued
securities convertible into equity securities, and no outstanding subscriptions,
warrants, calls, options, rights, commitments or agreements by which AGM or
ChangFangYuan is bound, calling for the issuance of any additional equity
securities of ChangFangYuan.  All of the outstanding Common Shares of
ChangFangYuan have been issued in compliance with Applicable Law.




SECTION 3.04

ORGANIZATION AND STANDING OF SUBSIDIARY.




ChangFangYuan is a corporation duly organized, validly existing and in good
standing under the laws of the People’s Republic of China.

  

SECTION 3.05

AUTHORITY FOR AGREEMENT.   




The execution, delivery and performance of this Agreement by AGM has been duly
authorized by all necessary corporate action, and this Agreement constitutes the
valid and binding obligation of AGM, enforceable against it in accordance with
its terms, except as enforceability may be affected by bankruptcy, insolvency or
other laws of general application affecting the enforcement of creditors'
rights.  








9




The execution and consummation of the transactions contemplated by this
Agreement and compliance with its provisions by AGM will not violate any
provision of Applicable Law and will not conflict with or result in any breach
of any of the terms, conditions, or provisions of, or constitute a default
under, AGM’s Articles of Incorporation or Bylaws, in each case as amended, or,
to the Knowledge of AGM, in any material respect, any indenture, lease, loan
agreement or other agreement instrument to which AGM or ChangFangYuan is a party
or by which either of said corporations or their respective properties are
bound, or any decree, judgment, order, statute, rule or regulation applicable to
AGM or ChangFangYuan.




SECTION 3.06

FINANCIAL STATEMENTS.  




(a)

AGM has made available to Ubrandit copies of (a) the financial statements of
ChangFangYuan for the years ending December 31, 2005 and 2004 (the
“ChangFangYuan Financial Statements”), as well as the interim financial
statements of AGM for the nine month periods ending September 30, 2006 and 2005
(the “AGM Financial Statements”).  




(b)

The ChangFangYuan Financial Statements have been reported on by an independent
accountant registered with the PCAOB.  The ChangFangYuan Financial Statements
and the AGM Financial Statements fairly present the financial position of
ChangFangYuan and AGM, respectively, as at the dates thereof and the results of
its operations and its cash flows for the periods then ended.




(c)

To the Knowledge of AGM, there has been no material change in the financial
condition, operations or business of ChangFangYuan since September 30, 2006.




SECTION 3.07

ABSENCE OF CERTAIN CHANGES OR EVENTS.  




Since September 30, 2006:




(a)

there has not been any Material Adverse Change in the business, operations,
properties, assets, or condition of  ChangFangYuan;




(b)

ChangFangYuan has  not (i) declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any
outstanding capital stock; (ii) made any material change in its method of
management, operation, or accounting; (iii) entered into any material
transaction; or (iv) made any accrual or arrangement for payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee;

 

SECTION 3.08

GOVERNMENTAL OR THIRD PARTY CONSENT




No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with AGM or ChangFangYuan, is required by or with respect to AGM
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for such consents,
waivers, approvals, orders, authorizations, registrations, declarations and
filings as may be required under (i) applicable securities laws, or (ii) the
NRS.























10




SECTION 3.09

LITIGATION




There is no action, suit, investigation, audit or proceeding pending against or,
to the Knowledge of AGM, threatened, against or affecting AGM or ChangFangYuan
or any of their respective material assets or properties before any court or
arbitrator or any governmental body, agency or official.




SECTION 3.10

COMPLIANCE WITH APPLICABLE LAWS.




To the Knowledge of AGM, neither of the respective business of AGM or
ChangFangYuan has been, and none is being, conducted in violation of any
Applicable Law, except for possible violations which individually or in the
aggregate have not had and are not reasonably likely to have a Material Adverse
Effect.  




SECTION 3.11

TAX RETURNS AND PAYMENT




Each of AGM and ChangFangYuan has duly and timely filed all material Tax Returns
required to be filed by it and has duly and timely paid all Taxes shown thereon
to be due, except as reflected in the ChangFangYuan Financial Statements and
except for Taxes being contested in good faith.  Subject to the foregoing, to
the Knowledge of AGM, there is no material claim for Taxes that is a Lien
against the property of AGM or ChangFangYuan other than Liens for Taxes not yet
due and payable, none of which is material.  




SECTION 3.12

FINDERS’ FEES




AGM has not incurred, nor will it incur, directly or indirectly, any liability
for brokers’ or finders’ fees or agents’ commissions or investment bankers’ fees
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.







ARTICLE IV

CERTAIN COVENANTS AND AGREEMENTS




SECTION 4.01

COVENANTS OF AGM




AGM covenants and agrees that, during the period from the date of this Agreement
until the Closing Date, AGM shall (except as otherwise disclosed in this
Agreement and other than as contemplated by this Agreement or for the purposes
of effecting the Merger and Closing pursuant to this Agreement) and shall cause
ChangFangYuan to, conduct its business as presently operated and solely in the
ordinary course, and consistent with such operation, and, in connection
therewith, without the written consent of Ubrandit shall not, nor shall it cause
ChangFangYuan to:




(a)

amend its Articles of Incorporation or Bylaws or Articles of Association;




(b)

pay or agree to pay to any employee, officer or director compensation that is in
excess of the current compensation level of such employee, officer or director
other than salary increases or payments made in the ordinary course of business
or as otherwise provided in any contracts or agreements with any such employees;




(c)

merge or consolidate with any other entity or acquire or agree to acquire any
other entity;











11




(d)

sell, transfer, or otherwise dispose of any material assets required for the
operations of AGM’s or ChangFangYuan’s business, except in the ordinary course
of business consistent with past practices;




(e)

 declare or pay any dividends on or make any distribution of any kind with
respect to the AGM Shares; and




(f)

issue any additional shares of AGM capital stock or take any action affecting
the capitalization of AGM or the AGM Common Shares;




SECTION 4.02

COVENANTS OF UBRANDIT AND THE UBRANDIT SHAREHOLDER




Each of Ubrandit and the Principal Shareholder covenants and agrees that, during
the period from the date of this Agreement until the Closing Date, Ubrandit
shall (other than as contemplated by this Agreement or for the purposes of
effecting the Merger and Closing pursuant to this Agreement) and shall cause the
Merger Sub to, conduct its business as presently operated and solely in the
ordinary course, and consistent with such operation, and, in connection
therewith, without the written consent of AGM, shall not, and shall not cause
the Merger Sub to:




(a)

amend its Articles of Incorporation or Bylaws, except to create the Series A
Shares as contemplated in Section 1.01 hereof;




(b)

pay or agree to pay to any employee, officer or director compensation of any
kind or amount;




(c)

merge or consolidate with any other entity or acquire or agree to acquire any
other entity;




(d)

create, incur, assume, or guarantee any material indebtedness for money borrowed
except in the ordinary course of business, or create or suffer to exist any
mortgage, lien or other encumbrance on any of  its material assets;




(e)

make any  capital expenditure or series of capital expenditures;




(f)

declare or pay any dividends on or make any distribution of any kind with
respect to  Ubrandit;




(g)

 issue any additional shares of Ubrandit capital stock or take any action
affecting the capitalization of Ubrandit or the Ubrandit Common or Preferred
Shares; and

 

(h)

grant any severance or termination pay to any director, officer or any other
employees of Ubrandit.




SECTION 4.03

COVENANTS OF THE PARTIES




(a)

Tax-free Reorganization.  The Parties intend that the Merger qualify as a
Tax-free “reorganization” under Sections 368(a) of the Code, as amended, and the
Parties will take the position for all purposes that the Merger shall qualify as
a reorganization under such Section.  In addition, the Parties covenant and
agree that they will not engage in any action, or fail to take any action, which
action or failure to take action would reasonably be expected to cause the
Merger to fail to qualify as a Tax-free “reorganization” under Section 368(a) of
the Code, whether or not otherwise permitted by the provisions of this
Agreement;








12







(b)

Announcement.  Neither AGM, on the one hand, nor Ubrandit on the other hand,
shall issue any press release or otherwise make any public statement with
respect to this Agreement or the transactions contemplated hereby without the
prior consent of the other Party (which consent shall not be unreasonably
withheld), except as may be required by applicable law or securities regulation.
 Upon execution of this Agreement, Ubrandit shall issue a press release, which
shall be approved by AGM, and file a Current Report on Form 8-K reporting the
execution of the Agreement.




(c)

Notification of Certain Matters.  AGM shall give prompt written notice to
Ubrandit, and Ubrandit shall give prompt written notice to AGM, of:




(i)

The occurrence or nonoccurrence of any event the occurrence or nonoccurrence of
which would be reasonably likely to cause any representation or warranty
contained in this Agreement to be untrue or inaccurate in any material respect
at or prior to the Effective Time; and




(ii)

Any material failure of AGM on the one hand, or Ubrandit or the Principal
Shareholder, on the other hand, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder.




(d)

Reasonable Best Efforts.  Before Closing, upon the terms and subject to the
conditions of this Agreement, the Parties agree to use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, proper or advisable (subject to
applicable laws) to consummate and make effective the Merger and other
transactions contemplated by this Agreement as promptly as practicable
including, but not limited to:




(i)

The preparation and filing of all forms, registrations and notices required to
be filed to consummate the Merger, including without limitation, any approvals,
consents, orders, exemptions or waivers by any third party or governmental
entity; and




(ii)

The satisfaction of the Party's conditions precedent to Closing.




(e)

Access to Information




(i)

Inspection by AGM.  Ubrandit will make available for inspection by AGM, during
normal business hours and in a manner so as not to interfere with normal
business operations, all of Ubrandit’s records (including tax records), books of
account, premises, contracts and all other documents in Ubrandit’s possession or
control that are reasonably requested by AGM to inspect and examine the business
and affairs of Ubrandit.  Ubrandit will cause its managerial employees and
regular independent accountants to be available upon reasonable advance notice
to answer questions of AGM concerning the business and affairs of Ubrandit.  AGM
will treat and hold as confidential any information it receives from Ubrandit in
the course of the reviews contemplated by this Section 4.03(e).  No examination
by AGM will, however, constitute a waiver or relinquishment by AGM of its rights
to rely on Ubrandit’s or the Ubrandit Principal Shareholder’ covenants,
representations and warranties made herein or pursuant hereto.




(ii)

Inspection by Ubrandit.  AGM will, if requested, make available for inspection
by Ubrandit, during normal business hours and in a manner so as not to interfere
with normal business operations, all of AGM’s, and ChangFangYuan’s records
(including tax records), books of account, premises, contracts and all other
documents in AGM’s possession or control that are reasonably requested by
Ubrandit to inspect and examine the business and affairs of AGM.  AGM will cause
its managerial employees and regular independent accountants to be available
upon reasonable advance notice to answer








13




questions of Ubrandit concerning the business and affairs of AGM.  Ubrandit will
treat and hold as confidential any information they receive from AGM in the
course of the reviews contemplated by this Section 4.03(e).  No examination by
Ubrandit will, however, constitute a waiver or relinquishment by Ubrandit of its
rights to rely on AGM’s covenants, representations and warranties made herein or
pursuant hereto.




(f)

Approval by Ubrandit Principal Shareholder.  By his execution and delivery of
this Agreement, the Principal Shareholder does hereby approve, adopt and ratify
this Merger Agreement, the Merger and all of the transactions contemplated
hereby and pursuant to all exhibits hereto.







ARTICLE V

CONDITIONS PRECEDENT




SECTION 5.01  

CONDITIONS PRECEDENT TO THE PARTIES' OBLIGATIONS.




The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived in writing by both Ubrandit
and AGM:




(a)

Consents, Approvals.  The Parties shall have obtained all necessary consents and
approvals of their respective boards of directors, and all consents, approvals
and authorizations required under their respective charter documents, and all
material consents, including any material consents and waivers by the Parties’
respective lenders and other third-parties, if necessary, to the consummation of
the transactions contemplated by this Agreement.




(b)

Shareholder Approval.  This Agreement and the transactions contemplated hereby
shall have been approved by the shareholders of AGM in accordance with the
applicable provisions of the NRS and its Bylaws;




(c)

Absence of Certain Litigation.  No action or proceeding shall be threatened or
pending before any governmental entity or authority which, in the reasonable
opinion of counsel for the Parties, is likely to result in a restraint,
prohibition or the obtaining of damages or other relief in connection with this
Agreement or the consummation of the Merger.




SECTION 5.02

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF UBRANDIT AND THE PRINCIPAL
SHAREHOLDER




The obligations of Ubrandit and the Principal Shareholder on the Closing Date as
provided herein shall be subject to the satisfaction, on or prior to the Closing
Date, of the following conditions precedent, unless waived in writing by
Ubrandit or the Principal Shareholder:




(a)

Consents And Approvals.  AGM shall have obtained all material consents,
including any material consents and waivers by AGM's or ChangFangYuan’s lenders
and other third-parties, if necessary, to the consummation of the transactions
contemplated by this Agreement.




(b)

Representations and Warranties.  The representations and warranties by AGM in
Article III herein shall be true and accurate in all material respects on and as
of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date,
except to the extent that any changes therein are specifically contemplated by
this Agreement.











14




(c)

Performance.  AGM shall have performed and complied in all material respects
with all agreements to be performed or complied with by it pursuant to this
Agreement at or prior to the Closing.




(d)

Proceedings and Documents.  All corporate, company and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to Ubrandit and its counsel, and Ubrandit and
its counsel shall have received all such counterpart originals (or certified or
other copies) of such documents as they may reasonably request.




(e)

Certificate of Good Standing.  AGM shall have delivered to Ubrandit a
certificate as to the good standing of AGM certified by the Secretary of State
of the State of Nevada on or within fourteen (14) business days prior to the
Closing Date.




(f)

Material Changes.  Except as contemplated by this Agreement, since the date
hereof, neither AGM nor ChangFangYuan shall have suffered a Material Adverse
Effect, and, without limiting the generality of the foregoing, there shall be no
pending litigation to which AGM or ChangFangYuan is a party which is reasonably
likely to have a Material Adverse Effect.




(g)

Due Diligence.  Ubrandit shall have completed to its own satisfaction due
diligence in relation to AGM.

 

(h)

SEC Filing.  No less than one week prior to the Closing, AGM shall have
delivered to Ubrandit the financial statements, report of AGM’s independent
registered public accountant, and other information required for inclusion in
the Current Report that Ubrandit will file with the Securities and Exchange
Commission within four business days after the Closing;




SECTION 5.03            CONDITIONS PRECEDENT TO THE OBLIGATIONS OF AGM




The obligations of AGM on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by AGM:




(a)

Consents And Approvals.  Ubrandit and Merger Sub shall have obtained all
material consents, including any material consents and waivers of its respective
lenders and other third parties, if necessary, to the consummation of the
transactions contemplated by this Agreement.




(b)

Representations And Warranties.  The representations and warranties by Ubrandit,
the Principal Shareholder and Merger Sub in Article II herein shall be true and
accurate in all material respects on and as of the Closing Date with the same
force and effect as though such representations and warranties had been made at
and as of the Closing Date, except to the extent that any changes therein are
specifically contemplated by this Agreement.




(c)

Performance.  Ubrandit, the Principal Shareholder and Merger Sub shall have
performed and complied in all material respects with all agreements to be
performed or complied with by it pursuant to this Agreement prior to or at the
Closing.




(d)

Proceedings And Documents.  All corporate, company and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to AGM and its counsel, and AGM and its
counsel shall have received all such counterpart originals (or certified or
other copies) of such documents as they may reasonably request.








15







(e)

Certificates of Good Standing.  Ubrandit shall have delivered to AGM
certificates as to its good standing and the good standing of the Merger Sub in
the State of Nevada, in each case certified by the Secretary of State not more
than fourteen (14) business days prior to the Closing Date.




(f)

Material Changes.  Except as contemplated by this Agreement, since the date
hereof, neither Ubrandit nor the Merger Sub shall have suffered a Material
Adverse Effect and, without limiting the generality of the foregoing, there
shall be no pending litigation to which Ubrandit or the Merger Sub is a party
which is reasonably likely to have a Material Adverse Effect.




(g)

Due Diligence.

AGM shall have completed to its own satisfaction due diligence in relation to
Ubrandit.




(h)

Certificate of Designation.  The Board of Directors of Ubrandit shall have filed
in the Office of the Secretary of State of the State of Nevada a Certification
of Designation of the Series A Convertible Shares in the form of Schedule
1.01(a) hereto.  




(i)

Status of Ubrandit.  As at the Effective Time of the Merger, Ubrandit (i) shall
be a fully compliant reporting public company under the Exchange Act, and shall
be current in all of its reports required to be filed under the Exchange Act,
(ii) shall not have been threatened or subject to delisting from the OTC
Bulletin Board, (iii) shall have no liabilities or obligations (contingent or
otherwise) not reflected in reports filed with the SEC, (iv) shall have no more
than 46,592,790  Ubrandit Common Shares outstanding, and (v) shall have no
preferred stock outstanding nor any options, warrants or rights to acquire
capital stock of Ubrandit whether for additional consideration or on conversion.
 




(j)

Principal Shareholder’s Holdings.  On the date of Closing, the Principal
Shareholder shall have surrendered 22,500,000 Ubrandit Common Shares, and he
shall own  27,500,000 Ubrandit Common Shares.




(k)

Ubrandit Board of Directors.  At the Effective Time of the Merger or in
accordance with applicable law, all of the officers and members of the board of
directors of Ubrandit shall tender their resignations as officers and directors
of Ubrandit, and the vacancies created on the Ubrandit board of directors shall
be filled by persons designated by the Board of Directors of AGM.




(l)

Information Statement.  No less than ten days prior to the Closing, Ubrandit
shall have filed with the SEC and mailed to its shareholders of record an
information statement containing the information required by SEC Rule 14f-1,
which shall be provided by AGM.

 

ARTICLE VI

TERMINATION




SECTION 6.01

TERMINATION.  




This Agreement may be terminated and the Merger may be abandoned at any time
prior to the Effective Time by:




(a)

The mutual written consent of the Boards of Directors of Ubrandit and AGM;




(b)

Either Ubrandit, on the one hand, or AGM, on the other hand, if any governmental
entity or court of competent jurisdiction shall have issued an order, decree or
ruling or taken any other action (which order, decree, ruling or other action
the Parties shall use their commercially reasonable best efforts








16




to lift), which restrains, enjoins or otherwise prohibits the Merger or the
issuance of the Merger Shares pursuant to the Merger and such order, decree,
ruling or other action shall have become final and non-appealable;

 

(c)

Ubrandit, if AGM shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement, and the breach cannot be or has not been cured within thirty (30)
calendar days after the giving of written notice by Ubrandit to AGM, or by
Ubrandit;




(d)

AGM, if Ubrandit shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement, and the breach cannot be or has not been cured within thirty (30)
calendar days after the giving of written notice by AGM to Ubrandit; or




(e)

Without any action on the part of the Parties if required by Applicable Law or
if the Merger shall not be consummated by February 12, 2007 unless extended by
written agreement of Ubrandit and AGM.




SECTION 6.02

EFFECT OF TERMINATION.




If this Agreement is terminated as provided in Section 6.01, written notice of
such termination shall be given by the terminating Party to the other Party
specifying the provision of this Agreement pursuant to which such termination is
made, this Agreement shall become null and void and there shall be no liability
on the part of Ubrandit or AGM, provided, however, that  (a) the provisions of
Article VII hereof shall survive the termination of this Agreement; (b)  nothing
in this Agreement shall relieve any Party from any liability or obligation with
respect to any willful breach of this Agreement; and (c) termination shall not
affect accrued rights or liabilities of any party at the time of such
termination.







ARTICLE VII

CONFIDENTIALITY


SECTION 7.01

CONFIDENTIALITY




Ubrandit, on the one hand, and AGM, on the other hand, will keep confidential
all information and documents obtained from the other, including but not limited
to any information or documents provided pursuant to Section 4.03(e) hereof,
which are designated by such Party as confidential (except for any information
disclosed to the public pursuant to a press release authorized by the Parties);
and in the event the Closing does not occur or this Agreement is terminated for
any reason, will promptly return such documents and all copies of such documents
and all notes and other evidence thereof, including material stored on a
computer, and will not use such information for its own advantage, except to the
extent that (i) the information must be disclosed by law, (ii) the information
becomes publicly available by reason other than disclosure by the Party subject
to the confidentiality obligation, (iii) the information is independently
developed without use of or reference to the other Party’s confidential
information, (iv) the information is obtained from another source not obligated
to keep such information confidential, or (v) the information is already
publicly known or known to the receiving Party when disclosed as demonstrated by
written documentation in the possession of such Party at such time.























17




ARTICLE VIII

MISCELLANEOUS




SECTION 8.01

EXPENSES.




Except as contemplated by this Agreement, all costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.    




SECTION 8.02

APPLICABLE LAW




Except to the extent that the law of the State of Nevada is mandatorily
applicable to the Merger (which shall be governed by the NRS), this Agreement
shall be governed by the laws of the State New York, without giving effect to
the principles of conflicts of laws thereof, as applied to agreements entered
into and to be performed in such state.




SECTION 8.03

NOTICES.




All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:




(a)

If sent by reputable overnight air courier (such as Federal Express), 2 business
days after being sent;




(b)

If sent by facsimile transmission, with a copy mailed on the same day in the
manner provided in clause (a) above, when transmitted and receipt is confirmed
by the fax machine; or




(c)

If otherwise actually personally delivered, when delivered.




All notices and other communications under this Agreement shall be sent or
delivered as follows:




If to AGM, to:




Zhonghao Su

Harbin Chang Fang Yuan Environment-Friendly Industry Co., Ltd

145 Haping Road

Dongli District

Harbin, Heilongjiang, P.R. China

Telephone:  

Facsimile:   




If to Ubrandit and/or the Principal Shareholder, to:  




Ming Liu

Ubrandit.com

41-40 Union Street, Suite 6J

Flushing, NY 11355




Telephone:  718-359-2682

Facsimile:  718-359-2682











18




with a copy to (which shall not constitute notice):




Robert Brantl, Esq.

52 Mulligan Lane

Irvington, NY 11533

Telephone:  (914) 693-3026

Facsimile:   (914) 693-1807




Each Party may change its address by written notice in accordance with this
Section.




SECTION 8.04

 ENTIRE AGREEMENT.




This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter.




SECTION 8.05

ASSIGNMENT.




Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any of the Parties (whether by operation of
law or otherwise) without the prior written consent of the other Parties.
 Subject to the immediately foregoing sentence of this Section 8.05, this
Agreement will be binding upon, inure to the benefit of and be enforceable by,
the Parties and their respective successors and assigns.




SECTION 8.06

COUNTERPARTS.




This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall be considered one and the
same agreement.




SECTION 8.07  

NO THIRD PARTY BENEFICIARIES.




Except as expressly provided by this Agreement, nothing herein is intended to
confer upon any person or entity not a Party to this Agreement any rights or
remedies under or by reason of this Agreement.




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.




UBRANDIT.COM




By:

/s/ Ming Liu

Name:

Ming Liu

Title:

President




AGM ACQUISITION CORP.




By:

/s/ Ming Liu

Name:

Ming Liu

Title:

President











19













PRINCIPAL SHAREHOLDER




/s/ Ming Liu

Ming Liu







ADVANCED GREEN MATERIALS, INC.

 

By:

/s/ Zhonghao Su

Name:

Zhonghao Su

Title:

President


























20


